                Case 2:16-cv-02501-RFB-GWF Document 161 Filed 04/13/18 Page 1 of 3

AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


Board of Trustees of Unite Here Health                 AMENDED
                                                       SECOND AMENDED
                                                       DEFAULT JUDGMENT IN A CIVIL CASE
                                Plaintiff,
         v.                                            Case Number: 2:16-cv-02501-RFB-GWF
Aguilar, et al


                                 Defendants.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
that default judgment is hereby entered in favor of plaintiff, Board of Trustees of Unite Here Health, and
against:

Defendants Malolis Munguia and Manuel Martinez, jointly and severally, in the amount of 5,777.09;

(continued on page 2)
(continued on Attachment A)




         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk




                                                             Deputy Clerk




                                                                                                       page 1 of 3
        Case 2:16-cv-02501-RFB-GWF Document 161 Filed 04/13/18 Page 2 of 3
(continued from page 1)

Defendants Heide Alvarado and Julio Bogarin, jointly and severally, in the amount of $886.47.
Defendant Raul Angel in the amount of $82,847.31.
Defendant Manuel Ayala in the amount of $515.58.
Defendants Alejandro Bardales and Lucia Djaya, jointly and severally, in the amount of $474.79.
Defendants Albert Berisha and Ela Mesic, jointly and severally, in the amount of $196.23.
Defendants Larry Brown and Shirley Brown, jointly and severally, in the amount of $2,075.88.
Defendants Roxanna Bueno and Adan Cano, jointly and severally, in the amount of $195.08.
Defendants Maria Castaneda and Salvador Castaneda, jointly and severally, in the amount of $339.80.
Defendants Leoncio Chalco Valer and Vilma Soriano, jointly and severally, in the amount of $457.86.
Defendants Michael Chan and Rosana Mabingnay, jointly and severally, in the amount of $1,172.60.
Defendants Gloria Corbett and Russell Corbett, jointly and severally, in the amount of $543.82.
Defendants Rene Coreas and Vilha Coreas, jointly and severally, in the amount of $2,948.96.
Defendants Lawrence Craig and Rebecca Craig, jointly and severally, in the amount of $3,901.52.
Defendants Natasha Day and Ronnie Smith, jointly and severally, in the amount of $5,866.15.
Defendant Monica De La Pena in the amount of $20,325.58.
Defendants Amy Demas and James Demas, jointly and severally, in the amount of $129.23.
Defendant George Demello in the amount of $7,877.92.
Defendants Jose Diaz and Sandra Espinoza, jointly and severally, in the amount of $107,010.89.
Defendant Pedro Erazo in the amount of $132.11.
Defendant Juvenal Escobar in the amount of $407.40.
Defendants Yansy Escobar and Jose Escobar, jointly and severally, in the amount of $435.47.
Defendants Sandra Favela and Felipe Favela, jointly and severally, in the amount of $1,191.77.
Defendant Blanca Favorito, in the amount of $849.39.
Defendants Yudit Fernandez and Alfredo Torres, jointly and severally, in the amount of $1,645.20.
Defendants Miria Figueroa-Federico and Salvador Gramajo, jointly and severally, in the amount of $6,889.65.
Defendants Amine Ghebremichael and Birikti Mirach, jointly and severally, in the amount of $2,462.22.
Defendants Maria Gonzalez Guerrero and Jesus Guerrero, jointly and severally, in the amount of $4,210.45.
Defendants Armand Grays and Miriam Zapien, jointly and severally, in the amount of $880.90.
Defendants Hadush Shane and Tiumtu Gebremariam, jointly and severally, in the amount of $300.68.
Defendants Gashaw Haile and Meskerem Kebede, jointly and severally, in the amount of $585.86.
Defendants Victor Hernandez and Gloria Hernandez, jointly and severally, in the amount of $1,230.95.
Defendants Ana Javier and Salvador Garnica, jointly and severally, in the amount of $3,285.08.
Defendants Myesha Johnson and Robert White, jointly and severally, in the amount of $3,807.09.
Defendant Marvin Juarez in the amount of $7,305.05.
Defendants Tseganseh Kaltebo (aka Tseganesh Kaltebo) and Daniel Madebo, jointly and severally, in the amount
of $253.55.

(continued on page 3)
                                                                                                        page 2 of 3
         Case 2:16-cv-02501-RFB-GWF Document 161 Filed 04/13/18 Page 3 of 3
(continued from page 2)

Defendants Sam Karides and Maria Montes, jointly and severally, in the amount of $503.04.
Defendants Andre A. Khandamian and Paola Khandamian, jointly and severally, in the amount of $10,420.88.
Defendants Alberto Ladino and Sonia Galdamez, jointly and severally, in the amount of $44,014.68.
Defendants Kingkran Lore and Anthony Lore, jointly and severally, in the amount of $5,501.18.
Defendants Zorka Magazin and Milorad Magazin, jointly and severally, in the amount of $9,053.26.
Defendants Abel Mendez and Sonia Mendez, jointly and severally, in the amount of $4,372.68.
Defendant John Mikula in the amount of $785.15.
Defendants Dawryn Nishimura and Karin Nishimura, jointly and severally, in the amount of $344.82.
Defendant Eduardo Ochoa in the amount of $5,199.84.
Defendants Edith Overton and Ronald Overton, jointly and severally, in the amount of $5,263.61.
Defendant Jose Parada in the amount of $11,153.86.
Defendants Brian Peterson and Bridhid Farrelly, jointly and severally, in the amount of $174,209.75.
Defendants Anacleto Ragunton and Gina Ragunton, jointly and severally, in the amount of $2,246.30.
Defendant Ramiro Romero in the amount of $1,259.11.
Defendants Irene Sark and Gennady Sarkoff, jointly and severally, in the amount of $7,893.39.
Defendant Arturo Saucedo in the amount of $165.91.
Defendant Rebecca Solano in the amount of $2,631.76.
Defendants Robert Swenson and Susan Swenson, jointly and severally, in the amount of $932.20.
Defendants Martha Tlapanco and Joaquin Tlapanco, jointly and severally, in the amount of $2,480.84.
Defendants David Tran and Tuyet Tran, jointly and severally, in the amount of $8,110.37.
Defendants Maria Valle and Eduardo Munguia, jointly and severally, in the amount of $8,442.07.
Defendants Jeanette Villadoz and Elmer Ragunton, jointly and severally, in the amount of $511.71.
Defendants Muoi Vuong and Tu Ha Chung, jointly and severally, in the amount of $31,226.77.
Defendants Jiri Williams and Shani Williams, jointly and severally, in the amount of $1,041.34.
Defendants Nin Wong and Wendy Wong, jointly and severally, in the amount of $7,125.34.
Defendants Eddie Yan and Sze Yan, jointly and severally, in the amount of $664.63.
Defendants Azieb Zigta and Yosief Teferi, jointly and severally, in the amount of $1,004.37.
Defendants Joseph Zito and Kelly Zito, jointly and severally, in the amount of $8,473.37.




                                                          April 13, 2018
                                                          February   26, 2019




                                                                                                       page
                                                                                                       page 33 of
                                                                                                               of 34
